366 S.W.3d 106 (2012)
Mack A. CALHOUN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73494.
Missouri Court of Appeals, Western District.
May 15, 2012.
*107 Susan E. Summers, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Evan J. Buchheim, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, CYNTHIA L. MARTIN, Judge and JOEL P. FAHNESTOCK, Special Judge.

ORDER
PER CURIAM:
Mack Calhoun appeals from the motion court's denial of his Rule 29.15 motion. Calhoun claims that the trial court clearly erred because he received ineffective assistance of counsel. Calhoun claims that his trial counsel was ineffective for failing: (1) to consult with an expert in the field of forensic evidence and call said expert at trial; and (2) to object to the criminalist's testimony at trial. We affirm. Rule 84.16(b).